UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4868
STEVEN WAYNE BELL,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge.
                          (CR-01-13-BR)

                      Submitted: May 16, 2002

                      Decided: May 31, 2002

    Before WIDENER, WILKINS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas B. Murphy, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. BELL
                               OPINION

PER CURIAM:

   Pursuant to a guilty plea to bank robbery and aiding and abetting,
18 U.S.C.A. §§ 2, 2113(a) (West 2000), Steven Wayne Bell was sen-
tenced to 151 months imprisonment and five years supervised release.
Bell’s counsel filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), challenging the district court’s determination
that Bell was competent to enter a knowing and voluntary guilty plea,
but stating that there are no meritorious issues for appeal. Bell filed
numerous pro se supplemental briefs asserting, in conclusory terms,
that he is actually innocent of this crime as well as others in his crimi-
nal history.

   The district court fully complied with Fed. R. Crim. P. 11 in
accepting Bell’s guilty plea, and nothing in the record calls into ques-
tion the voluntariness of the plea. However, Bell claims on appeal that
he lacked the mental competency necessary for a voluntary guilty
plea. In order to show incompetence to plead guilty, a defendant must
show that "his mental faculties were so impaired . . . when he pleaded
that he was incapable of full understanding and appreciation of the
charges against him, of comprehending his constitutional rights and
of realizing the consequences of his plea." Shaw v. Martin, 733 F.2d
304, 314 (4th Cir. 1984) (quoting United States v. Truglio, 493 F.2d
574 (4th Cir. 1974)). A clinical psychologist appointed by the district
court and a forensic psychiatrist retained by defense counsel each
examined Bell and found him to be borderline functioning, but not
incompetent. The district court reviewed this report and approved its
findings. On appeal, Bell has not provided any reason to question the
district court’s finding of competency, and merely rests upon his
claims of actual innocence. Furthermore, the transcripts of his
arraignment and plea hearing do not disclose any evidence of an
impairment. Based upon these facts, a finding that Bell was impaired
to the degree necessary to render his plea involuntary would be highly
speculative and would contradict the only available medical evidence
on the matter.

  Our review of the record and appellate briefs in accordance with
Anders reveals no other potentially meritorious issues. Accordingly,
                       UNITED STATES v. BELL                        3
we affirm Bell’s conviction and sentence. We further require that
counsel inform Bell, in writing, of his right to petition the Supreme
Court of the United States for further review. If Bell requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on Bell.

  We deny Bell’s pro se motion for a state transcript. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                         AFFIRMED